Title: Resolution of the House of Burgesses, 26 February 1759
From: House of Burgesses
To: 



[Williamsburg, 26 February 1759]

Resolved, Nemine contradicente,
That the Thanks of this House be given to George Washington, Esq; a Member of this House, late Colonel of the first Virginia Regiment, for his faithful Services to his Majesty, and this Colony, and for his brave and steady Behaviour, from the first Encroachments and Hostilities of the French and their Indians, to his Resignation, after the happy Reduction of Fort Du Quesne: And accordingly Mr Speaker, from the Chair, returned him (he standing in his Place) the Thanks of the House.
